 1

 2                                UNITED STATES DISTRICT COURT

 3                               EASTERN DISTRICT OF CALIFORNIA

 4
      AMAZING INSURANCE, INC, a Georgia                        Case No. 2:19-cv-01349-TLN-CKD
 5    corporation,
 6
               Plaintiff/Counterclaim Defendant,
 7    v.
                                                               ORDER GRANTING MOTION TO
 8    MICHAEL A. DiMANNO, an individual,                       MODIFY DISCOVERY DEADLINES
      and ACCUIRE, LLC, a Florida limited
 9    liability company,
10
             Defendants/Counterclaim Plaintiffs.
11
      __________________________________
12
      MICHAEL A. DiMANNO, an individual,
13    and ACCUIRE, LLC, a Florida limited
      liability company,
14
                            Counterclaim Plaintiffs,
15
      v.
16
      VIKASH JAIN, an individual, GERALD
17    DOUGLAS ANDERTON, an individual,
      KARA CHILDRESS, an individual, and
18    ALEX CAMPOS, an individual,
19                          Third-Party Defendants.
20
21                                                 ORDER
22          This matter is before the undersigned on the Consent Motion to Modify Discovery
23   Deadlines. For good cause show, the Motion is hereby GRANTED, and the case deadlines are
24   extended as follows:
25          Close of Discovery:                        July 15, 2021
26          Initial Expert Disclosures:                September 15, 2021
27          Supplemental Expert Disclosures:           October 15, 2021
28


                                                         -1-
                         ORDER GRANTING MOTION TO MODIFY DISCOVERY DEADLINES
 1         Dispositive Motions:             December 1, 2021

 2

 3   DATED: May 7, 2021
 4

 5                                                    Troy L. Nunley
                                                      United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                               -2-
                       ORDER GRANTING MOTION TO MODIFY DISCOVERY DEADLINES
